Al-Kabyalle v Ali (2018 NY Slip Op 01556)





Al-Kabyalle v Ali


2018 NY Slip Op 01556


Decided on March 8, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2018

Sweeny, J.P., Manzanet-Daniels, Mazzarelli, Oing, Moulton, JJ.


5943

[*1]Monsour Al-Kabyalle,	 Plaintiff-Respondent,
vHamad Ali, Defendant-Appellant, New Brothers Realty Corp., et al., Defendants.


Christopher Lynn, New York, for appellant.
Sibilla Alessi Pantano Gupta LLC, New York (Vyacheslav (Steve) Polyakov of counsel), for respondent.

Order, Supreme Court, Bronx County (Doris M. Gonzalez, J.), entered August 25, 2017, which denied the motion of defendant Hamad Ali for summary judgment dismissing the complaint, unanimously affirmed, without costs.
On a prior motion, plaintiff submitted an affidavit stating that his signature on a Unanimous Written Consent of the Directors of New Brothers Realty Corp. had been forged. On the instant motion, defendant Ali submitted the affidavit of a handwriting expert, who said he was virtually certain that the signature on the consent was by the same person who signed seven exemplars. However, the expert did not describe the exemplars, nor are they in the record. Under these circumstances, Ali failed to show that
plaintiff's signature was genuine (see e.g. CPLR 4536; Kanterakis v Minos Realty I, LLC, 151 AD3d 950, 952 [2d Dept 2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 8, 2018
CLERK